400 F. Supp. 2d 265 (2005)
Michele NILSEN, et al., on behalf of themselves and on behalf of others similarly situated, Plaintiffs
v.
YORK COUNTY, Defendant.
No. CIV 02-212PH.
United States District Court, D. Maine.
September 8, 2005.
David G. Webbert, Johnson & Webbert, LLP, Augusta, ME, Howard Friedman, J. Lizette Richards, Myong J. Joun, Boston, MA, for Michele Nilsen, On Behalf Of Herself And On Behalf Of Others Similarly Situated and Michael Goodrich and Charles Neville, Plaintiffs.
John J. Wall, III, Monaghan, Leahy, Hochadel & Libby, Harrison L. Richardson, Thomas R. McKeon, Richardson, Whitman, Large & Badger, Portland, ME, Peter T. Marchesi, Wheeler & Arey, P.A., Waterville, ME, for York County, Defendant.

ORDER ON MOTION FOR FINAL APPROVAL OF SECOND AMENDED SETTLEMENT AGREEMENT
HORNBY, District Judge.
After conducting the Final Fairness Hearing on August 1, 2005, and issuing an Order on Motion for Final Approval of Settlement on August 18, 2005, I now make the following findings and orders:
1. The plaintiffs' counsel has provided notice to the class as ordered by the Court and the class members have received proper notice of the settlement.
2. The parties have amended their settlement to provide equal settlement payments to male and female class members, and to provide a new opportunity for female class members who have filed claims to opt out.
3. The Second Amended Settlement Agreement is fair, reasonable and adequate, and provides proper notice of optout rights for the reasons stated in the August 18, 2005, Order. Therefore, final approval of the settlement is GRANTED.
4. The distribution plan and the further opt-out notice, attached as Exhibit G to the Second Amended Settlement Agreement, are APPROVED.
5. I APPROVE the incentive awards to compensate the three class representatives and seventeen class member who spent time working with class counsel to achieve the settlement in the following amounts: $6,500 to Michele Nilsen, $5,500 to Charles Neville, $5,000 to Michael Goodrich, and $500 to each of the seventeen deposed class members, for a total of $25,500.
6. It is ORDERED that, within seven (7) days from the date of this Order, the claims administrator shall process all timely settlement claim forms to determine whether the claimant is a class member, and send by first class mail, postage prepaid, a Notice of Claim Approval to all claimants who are verified as class members and a Notice of Claim Denial to all claimants who cannot be verified as class members. The Notice of Claim Denial shall inform the claimant of the reason for the denial to the extent possible. The Notice of Claim Denial shall inform claimant of the availability of an appeal and the time within which an appeal must be made. It is further ORDERED that, within seven (7) days from the date of this Order, the claims administrator shall send by first class mail, postage prepaid, the Opt Out Notice, attached as Exhibit G to the Second Amended Settlement Agreement, to all female claimants who filed timely settlement claim forms, consistent with paragraph *266 43A of the Second Amended Settlement Agreement.
7. It is further ORDERED that the administration of the settlement shall comply with the following deadlines:
a. Claimants who wish to appeal from a Notice of Claim Denial must file a written appeal with the claims administrator postmarked no later than two (2) weeks from the date the Notice of Claim Denial was mailed (Appeal Deadline).
b. The claims administrator shall resolve all class member appeals and send written notice to claimants of its final decision no later than four (4) weeks from the Appeal Deadline. If the decision is adverse to the claimant, the Notice of Appeal Decision will inform the claimant of his or her right to appeal to the Court, and that the claimant's notice of appeal shall include a copy of the claims administrator's decision denying the appeal.
c. Claimants who wish to appeal the claims administrator's final decision to the Court shall file a notice of appeal with the Court postmarked no later than two (2) weeks from the date the final decision was mailed by the claims administrator.
d. After receiving notice, the claims administrator may file a response with the Court within five (5) days as calculated under Fed.R.Civ.P. 6.
8. The claims administrator shall pay all incentive bonuses, litigation costs, claims administration expenses and attorney fees, and distribute settlement payments to class members pursuant to the distribution plan no later than fourteen (14) days after the Court resolves the last appeal.
9. The claims administrator shall submit to plaintiffs' counsel a final accounting of the settlement fund distribution within sixty (60) days from the date of distribution.
10. The plaintiffs' counsel shall file a final report of the settlement within sixty (60) days from receiving the claims administrator's final accounting.
SO ORDERED.